Name: Commission Regulation (EC) No 1918/94 of 28 July 1994 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 194/58 Official Journal of the European Communities 29 . 7. 94 COMMISSION REGULATION (EC) No 1918/94 of 28 July 1994 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EC) No 1096/94 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EC) No 3625/93 (3), as last amended by Regulation (EC) No 1486/94 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 3625/93 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 August 1 994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289 , 7. 10 . 1989, p. 1 . 0 OJ No L 121 , 12. 5 . 1994, p. 9 . 0 OJ No L 328 , 29. 12. 1993, p. 45. O OJ No L 159 , 28 . 6 . 1994, p. 48 . 29 . 7. 94 Official Journal of the European Communities No L 194/59 ANNEX to the Commission Regulation of 28 July 1994 fixing the import levies on frozen sheep ­ meat and goatmeat (') (2) (ECU/100 kg) CN code Week No 31 from 1 to 7 August 1994 Week No 32 from 8 to 14 August 1994 Week No 33 from 15 to 21 August 1994 Week No 34 from 22 to 28 August 1994 Week No 35 from 29 August to 4 September 1994 0204 30 00 97,413 97,413 97,413 97,413 97,413 0204 41 00 97,413 97,413 97,413 97,413 97,413 0204 42 10 68,189 68,189 68,189 68,189 68,189 0204 42 30 107,154 107,154 107,154 107,154 107,154 0204 42 50 126,637 126,637 126,637 126,637 126,637 0204 42 90 126,637 126,637 126,637 126,637 126,637 0204 43 10 177,292 177,292 177,292 177,292 177,292 0204 43 90 177,292 177,292 177,292 177,292 177,292 0204 50 51 97,413 97,413 97,413 97,413 97,413 0204 50 53 68,189 68,189 68,189 68,189 68,189 0204 50 55 107,154 107,154 107,154 107,154 107,154 0204 50 59 126,637 126,637 126,637 126,637 126,637 0204 50 71 126,637 126,637 126,637 126,637 126,637 0204 50 79 177,292 177,292 177,292 177,292 177,292 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93 . (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.